Mr. Justice Robb
delivered the opinion of the Court:
Did the court err in its interpretation of this contract? — is the question here presented.
When the contract forming the basis of this action was signed (May 28, 1902), it was evidently in the minds of the *181parties that the provisions of secs. 2103 to 2106, both inclusive, of the Revised Statutes of the United States, would, in the absence of further legislation, govern the payment of Mr. Owen’s fees under the John Vaile contract. In sec. 2104 it is provided that no money shall he paid to any person for services to any Indian, Indians, or Indian tribe, under any contract or agreement, “until such person shall have first filed with the Commissioner of Indian Affairs a sworn statement, showing each particular act of service under the contract, giving date and fact in detail; and the Secretary of the Interior and Commissioner of Indian Affairs shall determine therefrom, whether, in their judgment, such contract or agreement has been complied with or fulfilled; if so, the same may be paid, and, if not, it shall be paid in proportion to the services rendered under the contract.”
By sec. 68 of the act of Congress of July 1, 1902 (32 Stat. at L. 726, chap. 1375), Congress conferred jurisdiction upon the court of claims to hear and determine any claim, which the Cherokee tribe, or any band thereof, arising under treaty stipulation, might have against the United States. The section further provided that any suit brought under the act should “be through attorneys employed and to be compensated in the manner prescribed in secs. 2103 to 2106, both inclusive, of the Revised Statutes of the United States." If further evidence were necessary to convince us that the contract between the parties herein was made with reference to the provisions of the Revised Statutes above referred to, it is to be found in the provisions in the act of March 3, 1903 (32 Stat. at L. 996, chap. 994), specifically fixing the status of “the Eastern Cherokees, so called, including those in the Cherokee Nation,” etc., as a band or bands for all purposes of said sec. 68 of said act of July 1, 1902, and ordaining “that the prosecution of such suit on the part of the Eastern Oherokees shall be through attorneys employed by their proper authorities, their compensation for expenses and services rendered in relation to such claim to be fixed by the court of claims upon the termination of such suit.”
*182If these various provisions are kept in mind, the interpretation of the contract becomes much easier, since they tend to explain its ambiguities and shed light on what originally was in the minds of the parties. Mr. Owen’s contract contemplated that he should receive 15 per cent of the amount collected. The court finds that the full amount was allowed him. Appellants were to receive $10,000 out of the fees so pledged to said Owen, or a proportionate amount if Owen failed to collect the entire amount of his fee. Thus far the contract is free from ambiguity. Owen’s sucess measured appellants’ success, and his failure meant their failure. Now comes the provision that, “in the contingency of said fees (Owen’s) not being provided for by legislation, * * * but upon proof of services,’.’ each party shall look our for himself; Owen, however, “in such a contingency, to do what he can to assist” appellants to collect their fee. What was meant by this provision ? Unless additional legislation could be secured, Owen feared he might be compelled to file with the Commissioner of Indian Affairs “a sworn statement, showing each particular act of service” under his contract, “giving date and fact in detail,” and that he might then be compelled to convince the Secretary of the Interior and the Commissioner of Indian Affairs that the whole of the large amount claimed by him should be paid. It was but natural that he should have stipulated that, in such a contingency, he would not pay appellants “out of the fees collected for his personal service,” that is, out of the fees allowed him under his sworn itemized detailed statement to the Commissioner of Indian Affairs. Said sec. 68 of said act of July 1, 1902, confirmed the fear entertained by Owen at the time the contract with appellants was entered into, since that act specifically made applicable the above provision of the Revised Statutes. But said act of March 3, 1903, contained the legislation contemplated hy Owen’s contract with appellants. Under that act, instead of being compelled to show “each particular act of service” under his contract, he could go before a court and receive compensation upon a much more liberal basis. Instead of being paid by the day, he would be paid by results, — 'the measure of his success for his *183clients would proportionally be tbe measure of his fee. Surely it was never contemplated by either Owen or appellants that Congress would directly fix the fee Owen was to receive. All that in reason could have been contemplated was that legislation might be enacted similar to that which was enacted. If the legislation under which he received his fee did not come within the letter of the contract, it certainly came within its spirit, and hence was within the contract.
The letter of April 17, 1905, from Owen to appellants, if considered in connection with what followed, adds cogency to the above views. When he wrote the letter, Owen evidently thought it might be well to be prepared to supplement his statements as to services rendered by the affidavit of appellants. Within a few days, however, he met one of appellants, and informed him that he (Owen) would postpone making application for fees until a later date.
We next find him and his coattorney of record, Belt, before the court of claims where, “by agreement between the said Owen and Belt and certain of their associate attorneys, other than the plaintiffs, the court apportioned the fee of 15 per cent among said Owen and Belt and those associate attorneys, in accordance with their several contracts." Unless we are to impute bad faith to Mr. Owen, we must find that, after writing appellants, he concluded it would not be necessary for them to make any affidavit for his use before the court of claims; hence his failure to notify them. That his judgment was correct is evidenced by the allowance of his whole fee of 15 per cent. That appellants so interpreted the contract is manifest, as otherwise they would not have rested in supposed security while their fee was being frittered away. The affidavit mentioned in Owen’s letter was not the affidavit required by the Revised Statutes, but simply an affidavit for Owen’s use, which, as we have said, he subsequently determined it was not necessary to have.
Appellants have rendered Owen the services they agreed to render, and he has reaped the benefit. He was to pay them out of his fees unless he should be compelled to collect his fees under existing law. The legislation hoped for and contemplated by the *184contract was enacted, and, upon tbe allowance of Owen’s fees, we think it was incumbent upon him to pay appellants.
The judgment must be reversed, with costs, and the case remanded with directions to enter a judgment for the plaintiffs for $10,000 with interest from July 14, 1906, the date of the inception of this action. Reversed.
A writ of error to the Supreme Court of the United States, prayed for by the appellant, was allowed April 14, 1908.